Citation Nr: 1805598	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-02 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.  He died in February 2015.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the Veteran's claimed PTSD, and that she is thus entitled to accrued benefits.  The Veteran claimed service connection for PTSD in March 2008.  The claim was denied by an August 2009 rating decision, which the Veteran appealed in a September 2009 notice of disagreement and was on appeal at the time of his death.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110, (West 2014); 38 C.F.R. § 3.303 (2017).  Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to whether the Veteran had PTSD during the appeal period, the record conflicts.  A June 2010 private psychological report from a Dr. Romm stated that the Veteran at that time endorsed sufficient criteria to meet the diagnostic threshold for PTSD as required by the DSM-IV.  The report went on to state that the Veteran had described in detail combat-related trauma dating back to his service in Vietnam.  On the other hand, the Veteran received a VA examination for his PTSD in September 2010.  There, the examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner stated there were no behavioral, social changes, re-experiencing, or heightened psychological arousal due to service or any relationship to fear of hostile military activity.

The Board finds a remand is necessary for additional development.  This is so because, as noted above, the threshold issue is whether the Veteran in fact had PTSD during the appeal period.  The Board highlights that in the June 2010 private psychological report, the private physician stated that the Veteran had been his counseling patient on and off for the past six years, and that his first session had been in December 2003.  These private treatment records have not been associated with the claims file, and should be obtained on remand.  Furthermore, an addendum opinion should also be obtained in order to reconcile the conflicting medical evidence and opine whether the Veteran had a diagnosis of PTSD and whether it was related to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain pertinent private treatment records dated from December 2003 to February 2015, to include those from Dr. Romm and the Resurrection Medical Center, as well as any other private healthcare provider that has treated the Veteran's psychiatric conditions.  The appellant should be informed that in the alternative she may obtain and submit the records

If any requested records are unavailable, then the claims file should be annotated as such, and the appellant should be notified.

2.  Thereafter, obtain an addendum opinion by an appropriate VA examiner to determine the etiology of all of the Veteran's psychiatric conditions.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed, including whether PTSD is diagnosed or ruled out.  The examiner should also reconcile conflicting diagnoses.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition had its onset during, or is otherwise related to, the Veteran's military service.

For any PTSD identified, the examiner should set forth the underlying stressor(s), including whether it was due to the fear of hostile military or terrorist activity, while serving in Vietnam.  A complete rationale or explanation should be provided for any opinion reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



